

EXHIBIT 10.3
SIXTH AMENDMENT
TO AGREEMENT ESTABLISHING
ORANGE COUNTY – POUGHKEEPSIE LIMITED PARTNERSHIP



This Sixth Amendment to Agreement Establishing Orange County – Poughkeepsie
Limited Partnership is effective as of May 1, 2011.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in that certain Agreement Establishing Orange County – Poughkeepsie Limited
Partnership dated as of April 21, 1987, as amended (the “Partnership
Agreement”).


Pursuant to the Agreement dated May 26, 2011 among the Partners, the Partners
hereby amend the Partnership Agreement as follows:


1.           The definition of “Cellular Service,” Section 2.4 of the
Partnership Agreement, is amended to read in its entirety as follows:


2.4  Cellular Service.  Any and all service authorized by the FCC under any of
Parts 20, 22, 24 and 27 of its rules, commercial mobile radio service,
commercial mobile data service, and any successor services to the foregoing as
may be authorized by the FCC under any other provisions of its rules



2.           The first sentence of the definition of “Partnership Interest,”
Section 2.10 of the Partnership Agreement, is amended to read in its entirety as
follows:  “The entire ownership interest of the General Partner or a Limited
Partner in the Partnership, expressed as a percentage, as set forth in Exhibit A
attached to and hereby made a part of this Agreement.”


3.           Exhibit A attached to and hereby made a part of this Amendment is
added to the Partnership Agreement as Exhibit A thereto.


4.           Clause (a) of Section 4.4 of the Partnership Agreement is amended
to read in its entirety as follows:  “(a) cause to be transferred to the
Partnership’s name, or make available to the Partnership by means of lease, all
licenses, permits or other regulatory approvals necessary to provide Cellular
Service;”.


5.           Section 5.2 of the Partnership Agreement is amended to add the
following sentence at the end thereof:  “Notwithstanding any provision to the
contrary herein, no adjustment to the Partnership Interest of any
non-contributing Partner shall be made as a result of any contributions made to
the Partnership pursuant to that certain Agreement dated as of May 26, 2011, by
and among Verizon Wireless of the East LP, Cellco Partnership and Warwick Valley
Telephone Company (the “4G Agreement”).”


6.           Section 6.3 of the Partnership Agreement is amended to add a new
sentence at the end thereof to read as follows:  “Notwithstanding any provision
to the contrary herein, distributions made in the years 2011, 2012 and 2013
shall be made pursuant to the 4G Agreement.”

 
 

--------------------------------------------------------------------------------

 

ALL OTHER PROVISIONS OF THE PARTNERSHIP AGREEMENT SHALL REMAIN UNCHANGED.


IN WITNESS WHEREOF, the undersigned have caused this Sixth Amendment to be duly
executed by their duly authorized officers.


CELLCO PARTNERHIP d/b/a
 
VERIZON WIRELESS OF THE EAST LP
VERIZON WIRELESS
         
By:
/s/Daniel S. Mead
 
By:
/s/Daniel S. Mead
 
Name:  Daniel S. Mead
   
Name:  Daniel S. Mead
 
Title:  President and Chief Executive Officer
   
Title: President and Chief Executive Officer
     
WARWICK VALLEY TELEPHONE COMPANY
         
By:
/s/ Duane W. Albro
     
Name:  Duane W. Albro
     
Title:  President and Chief Executive Officer
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Partnership Interests in
ORANGE COUNTY – POUGHKEEPSIE LIMITED PARTNERSHIP
as of May 1, 2011



Partner
 
General Partnership
Interest
   
Limited Partnership
Interest
 
General Partner:
                         
Verizon Wireless of the East LP
    70.0000 %                      
Limited Partners:
                             
Verizon Wireless of the East LP
            15.0000 %
Cellco Partnership
            6.8919 %
Warwick Valley Telephone Company
            8.1081 %

 

 
 

--------------------------------------------------------------------------------

 
